                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   STEPHEN WINDSOR                                      CIVIL ACTION

   VERSUS                                               NO: 10-202

   HOWARD PRINCE                                        SECTION: “J”


                               ORDER & REASONS

      Before the Court is a Motion for Relief from Judgment (Rec. Doc. 27) filed by

pro se Petitioner Stephen Windsor (“Petitioner”) and an opposition thereto (Rec. Doc.

30). Having considered the motion and legal memoranda, the record, and the

applicable law, the Court finds that the motion should be DENIED.


                 FACTS AND PROCEDURAL BACKGROUND

      In 1997, Petitioner was convicted on state charges of attempted armed robbery

and illegal use of a firearm and was sentenced to twenty years in prison on the

firearm count and received an enhanced sentence of 99 years’ imprisonment on the

attempted armed robbery count after being adjudicated a second offender under

Louisiana’s Habitual Offender Law. (Rec. Doc. 14 at 1-2). Petitioner’s convictions and

99-year sentence were affirmed by the Louisiana Fourth Circuit Court of Appeal, and

the case was remanded for re-sentencing on the firearm count to correct a

discrepancy. (Rec. Doc. 14 at 2-3). On remand, Petitioner was again sentenced to

twenty years on the firearm count. On September 21, 2001, the Louisiana Supreme
Court denied Petitioner’s writ application. (Rec. Doc. 14 at 3). Petitioner did not apply

to the United States Supreme Court for certiorari. (Rec. Doc. 14 at 3).

      Between 2002 and 2018, Petitioner litigated at least eight applications for post-

conviction relief in state court, as well as a second appeal and a motion to vacate his

adjudication and sentencing as a multiple offender. See Response, Windsor v. Tanner

7-15, Civ. Action No. 16-2709 (E.D. La. Nov. 16, 2016). On January 25, 2010,

Petitioner filed a petition for writ of habeas corpus, which this Court dismissed with

prejudice as untimely on December 2, 2010. (Rec. Docs. 1, 17). Petitioner’s appeal of

this Court’s decision to the Fifth Circuit was denied (Rec. Docs. 19, 24). On November

30, 2011, the Supreme Court denied Petitioner’s request for certiorari. (Rec. Docs. 2,

6). The Fifth Circuit also denied applications that Petitioner submitted in 2011 and

2015 for leave to file a second or successive habeas petition. Order, In re: Stephen

Windsor, 11-31054 (5th Cir. Jan. 5, 2012); Order, In Re: Stephen Windsor, 15-30177

(5th Cir. Apr. 23, 2015). Nevertheless, Petitioner filed another habeas petition in

2016, which the Court found successive and dismissed for lack of jurisdiction on June

6, 2018. Report and Recommendation, Windsor v. Tanner, Civ. Action No. 16-2709

(E.D. La. Aug. 23, 2017); Order, Windsor v. Tanner, Civ. Action No. 16-2709 (E.D. La.

June 6, 2018). A third application for leave to file a successive petition is currently

pending before the Fifth Circuit. Application, In re: Stephen Windsor, 19-30281 (5th

Cir. Apr. 12, 2019).




                                           2
      On November 15, 2017, Petitioner filed the instant Rule 60(b) motion for relief

from judgment. (Rec. Doc. 27). Petitioner seeks to vacate the judgment against him.

(Rec. Doc. 27 at 20). The motion is presently before the Court on the briefs.


                               LAW AND ANALYSIS

      Federal Rule of Civil Procedure 60(b) provides that a court, “[o]n motion and

just terms,” may “relieve a party or its legal representative from a final judgment,

order, or proceeding” under the following enumerated circumstances:


      (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
      discovered evidence that, with reasonable diligence, could not have been
      discovered in time to move for a new trial under Rule 59(b); (3) fraud
      (whether previously called intrinsic or extrinsic), misrepresentation, or
      misconduct by an opposing party; (4) the judgment is void; (5) the
      judgment has been satisfied, released, or discharged; it is based on an
      earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or (6) any other reason that justifies
      relief.

      As the moving party, Petitioner has the burden to show why the Court should

vacate the Court’s prior judgment. League of United Latin Am. Citizens, Dist. 19 v.

City of Boerne, 659 F. 3d 421, 438 (5th Cir. 2011). However, granting relief under

Rule 60 is “an extraordinary remedy which should be used sparingly.” Templet v.

HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). A motion to vacate a judgment is

“not the proper vehicle for rehashing evidence, legal theories, or arguments that could

have been offered or raised before the entry of judgment.” Id. at 478.

      The Supreme Court has made clear that Rule 60(b) in federal habeas cases is

not to be used to attack the district court’s resolution of a claim on the merits; rather



                                           3
Rule 60(b) motions may attack a “defect in the integrity of the federal habeas

proceedings.” Gonzalez v. Crosby, 545 U.S. 524, 532–34 (2005). Further, Rule 60

cannot be used to present new claims for relief from the state court conviction unless

the motion relies on either a new rule of constitutional law or newly discovered facts

as required under AEDPA. Id. at 531–532, citing § 2244(b)(2). Motions that purport

to be Rule 60(b) motions, but which “attack[] the federal court’s previous resolution

of a claim on the merits” are to be construed as successive habeas petitions. Id. at 532

(emphasis in original). Federal courts are limited in their ability to consider “second

or successive” habeas applications, and “a claim previously raised must be dismissed.”

In re Bower, 612 F. App’x 748, 752 (5th Cir. 2015); 28 U.S.C. § 2244(b)(1). Rule 60(b)

motions are to be construed as successive habeas petitions insofar as they urge

substantive claims for habeas relief. 28 U.S.C. § 2244(b); Gonzalez v. Crosby, 545 U.S.

425 (2005).

      Petitioner asserts that he is challenging this Court’s ruling under Rule

60(b)(6). (Rec. Doc. 27). Petitioner argues throughout the briefs that his claims have

never been addressed on the merits because they were improperly deemed untimely

and repetitive. As such, much of Petitioner’s motion focuses on allegations that the

State failed to disclose various evidence in violation of Brady v. Maryland, 373 U.S.

83 (1963) and its progeny. Petitioner argues that the alleged Brady violations

constitute “manifest injustices” that warrant reopening this matter and permitting

Petitioner to file an amended petition. (Rec. Doc. 27 at 20). The Fifth Circuit has noted

that “a motion that ‘asks the district court for an opportunity to offer facts that (in



                                           4
the petitioner’s view) will prove that his conviction was constitutionally infirm,’ raises

‘a paradigmatic habeas claim.’” In re Jasper, 559 F. App'x 366, 371 (5th Cir. 2014)

(quoting Rodwell v. Pepe, 324 F.3d 66, 71–72 (1st Cir. 2003)). Accordingly, the fact

that Petitioner has raised his Brady claims in a Rule 60(b) motion by asserting that

they make his case “extraordinary” does not alter their substantive character. See

Gonzalez, 545 U.S. at 531 (noting that “[u]sing Rule 60(b) to present new claims for

relief from a state court’s judgment of conviction—even claims couched in the

language of a true Rule 60(b) motion—circumvents AEDPA’s requirement[s]….”).

Thus, because Petitioner argues the existence of grounds entitling him to habeas

relief, he is making a habeas claim and his motion must be treated as a successive

habeas petition. Because district courts generally lack jurisdiction to consider second

or successive habeas petitions, Petitioner’s instant motion must be denied for the

reasons previously stated by the Court in dismissing Petitioner’s habeas petition in

2016. See Report and Recommendation, Windsor v. Tanner, Civ. Action No. 16-2709

(E.D. La. Aug. 23, 2017); Order, Windsor v. Tanner, Civ. Action No. 16-2709 (E.D. La.

June 6, 2018).

      Even if Petitioner’s motion were not subject to denial for constituting a

successive habeas petition, his remaining arguments are unavailing. Specifically,

Petitioner argues that the Court erred in denying his original habeas petition as

untimely. Relying on Jimenez v. Quarterman, 555 U.S. 113 (2009), Petitioner

contends that the running of the one-year statute of limitations should be

recalculated in light of his second appeal and that he is entitled to equitable tolling.



                                            5
(Rec. Doc. 27 at 7-10). This Court disagrees. A change in decisional law effected after

the entry of a judgment does not constitute an exceptional circumstance warranting

relief from that judgment. See Hernandez v. Thaler, 630 F.3d 420, 430 (5th Cir. 2011)

(per curiam) (noting that “[w]ell-settled precedent dictates that [petitioner] may not

use Rule 60(b)(6) to claim the benefit of the Supreme Court’s decision in Jimenez.”).

Moreover, the instant Rule 60(b) motion was not made “within a reasonable time,” as

is required by Federal Rule of Civil Procedure 60(c)(1). See Tamayo v. Stephens, 740

F.3d 986, 991 (5th Cir. 2014) (per curiam) (finding district court did not err in

concluding that Rule 60 motion based on a Supreme Court decision rendered eight

months earlier was untimely).

      Additionally, as the Court previously noted in dismissing Petitioner’s second

habeas proceeding, Jimenez is not applicable to the instant case because the rule it

established only applies where “a state court grants a criminal defendant the right to

file an out-of-time direct appeal during state collateral review, but before the

defendant has first sought federal habeas relief….” See Report and Recommendation

18-19, Windsor v. Tanner, Civ. Action No. 16-2709 (E.D. La. Aug. 23, 2017) (quoting

Jimenez, 555 U.S. at 121 (2009)). “[T]he rule excludes the very situation presented

here[,] where a petitioner … already sought and obtained federal habeas review prior

to the resolution of his out-of-time appeal.” Id. at 19. Finally, Petitioner’s arguments

that he is entitled to equitable tolling are untimely and meritless in light of

Petitioner’s failure to rebut the Court’s previous determinations in 2010 that




                                           6
Petitioner failed to show diligence or that he faced an external impediment to filing.

Based on the foregoing, Petitioner’s Rule 60(b) motion must be denied.


                                  CONCLUSION

Accordingly,

      IT IS HEREBY ORDERED that Petitioner’s Motion for Relief from Judgment

(Rec. Doc. 27) is DENIED.

      New Orleans, Louisiana, this 16th day of May, 2019.



                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE




                                          7
